Citation Nr: 0929138	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-23 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to May 
1985.
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that decision, the RO denied entitlement 
to an increased rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A Veteran must be afforded a thorough and contemporaneous 
examination when the record does not adequately reveal the 
current state of the Veteran's disability.  Hart v. 
Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record 
is inadequate and the need for a contemporaneous examination 
occurs when there is evidence (including a Veteran's 
statements) of a possible increase in disability.  Hart, 21 
Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997)) (Where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination)).  

In this case, the Veteran has stated on numerous occasions 
that his back disability has worsened since his July 2005 VA 
examination.  For example, in his May 2006 substantive appeal 
(VA Form 9), the Veteran stated that his doctor had informed 
him multiple times that his back was getting worse due to 
deterioration of his back tissue.  The Veteran also stated 
that while he had weakness in his right leg, he had also 
begun to experience pain in his left leg.  In a November 2006 
written statement (VA Form 21-4138), the Veteran stated that 
he experienced increased loss of motion and muscle weakness 
and that the increase in his back disability was causing a 
deterioration in his quality of life.  Furthermore, a 
December 2005 VA magnetic resonance imaging (MRI) report 
indicates that there was a disc disease present in the sacral 
spine as well as the lumbar spine and that the degree of 
protrusion had increased since a November 2004 VA MRI.  The 
July 2005 VA examination report, which included a review of 
the November 2004 VA MRI report, only indicated a disc 
disease of the lumbar spine.  In its July 2009 brief, the 
Veteran's representative stated that the July 2005 VA 
examination was too stale for evaluative purposes and that a 
new examination was necessary.  Given the above evidence, the 
Board agrees that VA's duty to obtain a new examination as to 
the current severity of the Veteran's back disability is 
triggered.
 
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA orthopedic 
and neurologic examinations to determine 
the current severity of his service 
connected back disability.  

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.  
All indicated tests and studies should be 
conducted.  

The examiner should determine whether the 
disability is manifested by ankylosis of 
the thoracolumbar spine, or the entire 
spine.

An examiner should report the total 
duration of any incapacitating episodes 
requiring bed rest prescribed by a 
physician and treatment by a physician 
during the past 12 months.  

The examiner should also specify the 
nerves affected by the back disability 
and provide an opinion as to the severity 
of any associated paralysis, neuritis or 
neuralgia.

        2.  If any benefit sought on appeal remains denied, 
issue
		a supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

